Order entered August 8, 2018




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00705-CV

                      IN THE INTEREST OF A.J.T., ET AL., CHILDREN

                        On Appeal from the 305th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. JC-17-00491-X

                                            ORDER
          Before the Court are Mother’s and Father’s motions for extension of time to file their

briefs.    Mother seeks an extension to August 27, 2018 and Father seeks an extension to

September 4, 2018.       We GRANT the motions and ORDER both briefs filed no later than

August 27, 2018. As this is an accelerated appeal in a parental termination case, we caution

Mother and Father that further extension requests will be disfavored.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE